         Case 1:16-cr-00776-VEC Document 912 Filed 11/19/18 Page 1 of 9


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     November 19, 2018

BY ECF

The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Joseph Gerardi, S2 16 Cr. 776 (VEC)

Dear Judge Caproni:

        The defendant in the above-captioned case, Joseph Gerardi, is scheduled to be sentenced
on December 6, 2018, having been convicted, following a jury trial, of one count of conspiracy to
commit wire fraud, in violation of 18 U.S.C. § 1349, one count of wire fraud, in violation of 18
U.S.C. § 1343, and one count of providing false statements to federal officers, in violation of 18
U.S.C. § 1001, all arising from his participation in a fraudulent scheme to direct hundreds of
millions of New York State taxpayer dollars to his company. Under the United States Sentencing
Guidelines (the “Guidelines” or “U.S.S.G.”), the sentencing range applicable to the defendant’s
conduct is 70 to 87 months’ imprisonment. For the reasons set forth below, in order to satisfy the
goals of sentencing, and consistent with the recommendation of the United States Probation Office,
the Government respectfully submits that the defendant should be sentenced principally to a
substantial term of imprisonment, though, in light of the sentencing factors set forth in 18 U.S.C.
§ 3553(a), a sentence below the applicable Guidelines range is warranted in this case.

I.     BACKGROUND

       A.      Offense Conduct

       This case involves Gerardi’s participation in two separate, significant conspiracies
reaching into the highest levels of State government. In the first, Gerardi bribed a senior official
in the Governor’s office, Joseph Percoco, in exchange for official action to benefit Gerardi’s
           Case 1:16-cr-00776-VEC Document 912 Filed 11/19/18 Page 2 of 9
Honorable Valerie E. Caproni
November 19, 2018
Page 2 of 9

company, COR Development (“COR”). 1 In the second, Gerardi conspired to rig contracts to direct
large New York State economic development projects to COR.

               1.      The Percoco Bribery Scheme

        In 2014, COR faced a significant obstacle to completing one of its large construction
projects—the development of Syracuse’s Inner Harbor. Although the Empire State Development
Corporation (“ESD”), a New York State economic development public benefits corporation, had
awarded COR a $1.5 million grant in connection with the project, ESD had also determined that
COR was required to sign a Labor Peace Agreement (“LPA”) and negotiate with a union in order
to use the funding to build a planned parking lot near a hotel within the development. In COR’s
view, the LPA would significantly increase the cost of the project, and COR had been unable to
reverse ESD’s decision requiring the LPA.

        Through Todd Howe, a lobbyist with unusual closeness to and influence over the Governor
and members of the Governor’s Office, Gerardi and his co-defendant, Steven Aiello, agreed to pay
Percoco in exchange for Percoco’s advocacy to reverse ESD’s decision, and as other opportunities
arose. (See January Trial Tr. 2093-101.) Specifically, in mid-August 2014, when Percoco was
soon to return to the Governor’s office from his role as campaign manager for Governor Cuomo,
COR made its first payment, facilitated by Howe, of approximately $15,000 to Percoco. (January
Trial GX 555, 1606A.) COR sent the money through Howe’s shell company, and Percoco directed
Howe to write a check to Percoco’s wife, rather than paying Percoco directly. The payment to
Percoco came shortly after Aiello told Howe he needed “Joe P.” to “help on [the LPA].” (January
Trial GX 551.) Despite months of effort, COR had been unable to convince ESD the parking lot
project did not trigger the LPA law. (January Trial GX 550, 692.) Less than two weeks after the
first payment, Gerardi requested Percoco’s intervention to reverse the costly ruling by ESD.
(January Trial GX 556A (requesting that their “labor consultant . . . try to resolve this matter”).)

       In late October, Aiello and Gerardi made another corrupt payment of approximately
$20,000 to Percoco, again using Howe as a pass-through. (January Trial GX 1606B.) On or about
December 3, 2014, just days before Percoco officially resumed his role as Cuomo’s Executive

       1
          Although Gerardi was acquitted of the charges relating to his participation in the Percoco
bribery scheme, the Government proved that conduct by more than a preponderance of the
evidence, and therefore the Court should consider it at sentencing. See, e.g., United States v. Pica,
692 F.3d 79, 88 (2d Cir. 2012) (“A district court may treat acquitted conduct as relevant conduct
at sentencing, provided that it finds by a preponderance of the evidence that the defendant
committed the conduct.”); United States v. Vaughn, 430 F.3d 518, 527 (2d Cir. 2005) (“[D]istrict
courts may find facts relevant to sentencing by a preponderance of the evidence, even where the
jury acquitted the defendant of that conduct, as long as the judge does not impose (1) a sentence
in the belief that the Guidelines are mandatory, (2) a sentence that exceeds the statutory maximum
authorized by the jury verdict, or (3) a mandatory minimum sentence under § 841(b) not
authorized by the verdict.”); United States v. Reese, 33 F.3d 166, 174 (2d Cir. 1994) (“[W]hen
determining sentence, a sentencing court is free to consider hearsay evidence, evidence of
uncharged crimes, dropped counts of an indictment and criminal activity resulting in acquittal.”).
           Case 1:16-cr-00776-VEC Document 912 Filed 11/19/18 Page 3 of 9
Honorable Valerie E. Caproni
November 19, 2018
Page 3 of 9

Deputy Secretary, Gerardi again pressed for Percoco’s help in resolving the LPA issue. (January
Trial GX 583, 590.) In response, Percoco successfully pressured ESD, through Andrew Kennedy,
the Assistant Secretary for Economic Development and later Deputy Director for State Operations,
to reverse its position, eliminating the need for COR to negotiate an LPA. (January Trial Tr. 1274-
76 (testimony of Andrew Kennedy).) In response to Percoco’s pressure, Kennedy reached out to
ESD and directed the agency to reverse its decision. (January Trial GX 587, 1509.) After the
decision was reversed, Gerardi thanked Howe and Percoco for their efforts, and mocked a State
employee who failed to appreciate that the decision had been made by Percoco. (January Trial
GX 591.)

        Ultimately, COR did not use the $1.5 million of ESD funds even after they were released
from the LPA requirement. But the trial evidence showed that had COR decided to use the ESD
funds and been held to the LPA requirement, its costs would have increased significantly, possibly
enough to prevent the project from going forward. (January Trial Tr. 1266, 5337 (LPAs make
projects more expensive); January Trial GX 556A (“[construction] will not be able to proceed if
an LPA is required”).)

        Aiello and Gerardi again used Percoco’s official influence and position of power to benefit
COR in September 2015, well after Percoco had returned to the Governor’s Office as Executive
Deputy Secretary. As set forth further below, COR had previously been named the preferred
developer for CNSE in Syracuse after Aiello, Gerardi, Howe, Alain Kaloyeros, and others worked
together to rig the bidding process. Pursuant to that fraudulent bidding process, COR was awarded
a contract worth approximately $15 million to construct a film hub (the “Film Hub”), as well as a
separate contract worth approximately $90 million to build a manufacturing plant. (Presentence
Investigation Report (“PSR”) ¶ 58.) By summer of 2015, however, the state had not yet released
a significant portion of the funding allocated to the two projects. In response to requests for help
from Aiello and Gerardi, which were conveyed to Percoco by Howe, Percoco exerted influence
over at least two supervisors at the Division of Budget (“DOB”)—Michael Novakowski and David
Lara—to process the release of funds for the Film Hub and the manufacturing plant projects.
(January Trial Tr. 766, 844; January Trial GX 615.) In response to pressure from Percoco, the
DOB approved the projects, and funds were released. 2 (January Trial GX 1224.)



       2
          Around the same time, Aiello had Percoco use his official position and influence to benefit
Aiello in additional ways. Percoco secured a salary increase of approximately $5,600 for Aiello’s
son, who worked in the Executive Chamber of the Governor’s Office. In September 2015, Aiello,
dissatisfied with a $2,000 raise for his son, sent a text message to Howe, pressing for a further raise
and stating, “I have been loyal as the day is long.” (January Trial GX 631.) Howe forwarded that
text message directly to Percoco, with some additional facts, indicating that Aiello wanted Percoco
to know the full chronology. In response, Percoco instructed and caused multiple Executive
Chamber and Office of General Services employees involved in human resources—Theresa
Brennan, Nancy Nemeth, and Joanne Fryer—to authorize an additional raise for Aiello’s son.
(January Trial GX 628, 652.) Aiello also requested that Percoco intervene in a minor work
squabble involving Aiello’s son. Specifically, Percoco forced Andrew Ball, a low-level employee
         Case 1:16-cr-00776-VEC Document 912 Filed 11/19/18 Page 4 of 9
Honorable Valerie E. Caproni
November 19, 2018
Page 4 of 9

               2.      The Buffalo Billion Fraud Scheme

        From approximately 2013 through 2015, Gerardi engaged in a scheme to rig and corrupt
the process leading to New York State-funded construction contracts worth in total more than $850
million. Gerardi’s co-defendant, Alain Kaloyeros, the head of a college of the State University of
New York, used his position and influence to tailor the bidding process for those contracts to favor
the clients of his lobbyist, Todd Howe—namely, COR and the Buffalo-based construction
company owned by Ciminelli (LPCiminelli). (PSR ¶¶ 38-42, 46-50.) Kaloyeros, Howe, Aiello,
Gerardi, and Ciminelli worked together to deceive Fort Schuyler Management Corporation (a not-
for-profit affiliated with the State University of New York) by, among other things, secretly
tailoring the required qualifications for those development deals so that COR and LPCiminelli
would be awarded contracts in Syracuse and Buffalo, respectively, without meaningful
competition, while falsely representing to Fort Schuyler that the bidding process was legitimate
and competitive. (PSR ¶ 50.)

         The opportunity for this fraud arose from New York Governor Andrew Cuomo’s
initiative—referred to broadly as the “Buffalo Billion”—to invest a billion dollars in the Upstate
New York region in an effort to revive the upstate economies and bring jobs back to the region.
(PSR ¶ 45.) The Governor’s Office empowered Kaloyeros—who was head of the College of
Nanoscale Science and Engineering (“CNSE”) and ran Fort Schuyler Management Corporation
(“Fort Schuyler”)—to propose projects to be funded with State money, and entrusted Kaloyeros
to oversee the application processes for those projects. (PSR ¶ 49.)

        Kaloyeros could not have reached this position of trust and power without the help of Todd
Howe. In or around January 2012, Kaloyeros retained Howe to serve as a consultant to CNSE.
(PSR ¶ 47.) Howe’s relationship with the Governor and his senior advisors allowed Howe to
alleviate the Governor’s Office’s suspicions of Kaloyeros, and eventually to position Kaloyeros to
lead the Buffalo Billion initiative. (PSR ¶ 47.) Howe’s connections allowed Kaloyeros to retain
a prominent and lucrative job within the State University of New York (“SUNY”)—indeed,
Kaloyeros has been widely reported as having been the highest paid State employee in New York.
During this same time period, Howe helped Kaloyeros gain the Governor’s support for establishing
Kaloyeros’s own SUNY campus to lead—a position of prestige and importance to Kaloyeros.
(PSR ¶ 47.) In addition to serving as a consultant for Kaloyeros, Howe also provided lobbying
and consulting services to COR (Gerardi’s company), which paid Howe to assist with the Buffalo
Billion projects.

       Consistent with Fort Schuyler’s practices, as well as the practices and policies of SUNY,
the SUNY Research Foundation, and the State of New York, and at Kaloyeros’s direction, Fort
Schuyler issued request for proposals (“RFPs”) to create a public competition to select construction
partners for the Buffalo Billion projects chosen by Kaloyeros. (PSR ¶ 48.) Unbeknownst to the
individuals at Fort Schuyler charged with administering the competition and selecting a winner,
however, Kaloyeros and Howe arranged to steer the projects to Howe’s clients COR and

who had a difficult relationship with Aiello’s son, to move to a less desirable floor. (January Trial
Tr. 1453, 4966-67; January Trial GX 571.)
         Case 1:16-cr-00776-VEC Document 912 Filed 11/19/18 Page 5 of 9
Honorable Valerie E. Caproni
November 19, 2018
Page 5 of 9

LPCiminelli, and secretly solicited from Aiello, Gerardi, and Ciminelli qualifications of COR and
LPCiminelli to put in the RFPs so that the RFPs would request qualifications unique to those
companies. (PSR ¶¶ 49-54.) In addition, Kaloyeros and Howe provided the pre-selected
developers with advance copies of the RFP and solicited their feedback, advantages that were not
given to any other development company. (PSR ¶¶ 49-54.)

        As a result of this scheme, COR was named a “Preferred Developer” of CNSE in Syracuse,
New York, and ultimately awarded construction contracts worth $15 million and $90 million to
build a film center and LED light manufacturing plant, respectively. (PSR ¶ 58.) Of that $105
million, COR Development retained an 8% management fee, or approximately $8,400,000. (See
PSR ¶ 69.)

        On June 21, 2016, during the course of the Government’s investigation, Gerardi,
accompanied by counsel, agreed to sit for a voluntary interview. (PSR ¶ 60.) During the interview,
Gerardi made multiple false statements regarding his involvement in the Percoco bribery scheme
and Buffalo Billion fraud scheme, including lying about the meaning of his hand-written markup
of the RFP and the context of his emails with Howe and Aiello. (PSR ¶ 60.)

       B.      Guilty Verdicts and Sentencings

        On March 13, 2018, a jury considering the Percoco bribery-related charges acquitted
Gerardi of the charges relating to that conduct, but returned a verdict of guilty as to Aiello on one
count of conspiracy to commit honest services wire fraud, in violation of 18 U.S.C. § 1349. The
jury further found Percoco guilty on multiple counts relating to his receipt of bribes from Aiello
and from Peter Galbraith Kelly.

        On July 12, 2018, a jury considering the Buffalo Billion fraud-related charges returned a
verdict of guilty as to all counts against Gerardi and his co-defendants, Kaloyeros, Aiello, and
Ciminelli. Specifically, Gerardi was convicted of one count of conspiracy to commit wire fraud,
in violation of 18 U.S.C. § 1349, and one count of wire fraud, in violation of 18 U.S.C. § 1343,
each of which carry a maximum term of imprisonment of 20 years. Gerardi was also convicted of
one count of providing false statements to federal officers, in violation of 18 U.S.C. § 1001, which
carries a maximum term of imprisonment of five years.

        Two of Gerardi’s co-defendants have been sentenced. Specifically, Percoco was sentenced
by the Court principally to a term of imprisonment of 72 months. Kelly, who ultimately pleaded
guilty, was sentenced principally to a term of imprisonment of 14 months for defrauding his
employer into hiring Percoco’s wife.

II.    APPLICABLE GUIDELINES RANGE

        The Government and the Probation Office agree that Gerardi’s total offense level is 27,
which, when combined with a Criminal History Category of I, yields a Guidelines sentencing range
of 70 to 87 months’ imprisonment. (PSR ¶¶ 86, 90, 135.) Specifically, the applicable Guidelines
provision, Section 2B1.1, provides for a base offense level of 7 and, as relevant here, an
enhancement based on the actual or intended loss from the offense. Because there was an actual
         Case 1:16-cr-00776-VEC Document 912 Filed 11/19/18 Page 6 of 9
Honorable Valerie E. Caproni
November 19, 2018
Page 6 of 9

or intended loss relating to the Buffalo Billion fraud scheme, but that loss cannot reasonably be
determined, the gain to COR from the offense—calculated as the fee charged by the company—is
used as an alternative measure of loss, resulting in a 18-level enhancement, corresponding to a
$8,400,000 gain. See U.S.S.G. § 2B1.1(b) & cmt. 3. Because Gerardi lied to federal officers to
instruct their investigation, an additional 2-level enhancement applies. (PSR ¶ 82.)

         Gerardi has objected to the calculation of his offense level on the ground that the
Government has not established that a loss occurred. “Loss for purposes of the fraud guideline . .
. is defined as ‘the greater of actual loss or intended loss.’” United States v. Certified Envtl. Servs.,
Inc., 753 F.3d 72, 103 (2d Cir. 2014) (quoting U.S.S.G. § 2B1.1 cmt. 3(A)). The Guidelines define
“actual loss” as “the reasonably foreseeable pecuniary harm that resulted from the offense,” and
“intended loss” as “the pecuniary harm that the defendant purposely sought to inflict,” including
“intended pecuniary harm that would have been impossible or unlikely to occur.” U.S.S.G.
§ 2B1.1 cmt. 3(A)(i), (ii).

        Here, the Government has proven that there was an intended loss. Indeed, conspiring to
rig an RFP to prevent other companies from fairly competing only makes sense if the goal is to
ensure that a better or lower price competitor cannot win the bidding, and a notable feature of the
bid-rigging scheme here was to prevent evaluation based on price. As Kevin Schuler testified,
COR’s counterpart in the fraud, LPCiminelli, did not want to afford an opportunity for another
company to compete by offering a lower price (see June Trial Tr. 1096), and the jury found beyond
a reasonable doubt that the defendants exposed Fort Schuyler to a risk of economic harm (June
Trial Tr. 2885-86). In short, the Government has proven that Gerardi and his co-defendants
intended pecuniary harm. As such, a loss enhancement applies, which may be measured in terms
of gain. See, e.g., United States v. Thomas, 101 F.3d 1392, 1996 WL 364553, at *3 (2d Cir. 1996)
(“[W]hen loss or intended loss cannot be determined with precision, the Sentencing Guidelines
support reasonable alternative estimates of loss, including the use of ‘[t]he offender’s gain from
committing the fraud.’” (quoting former fraud provision of the Sentencing Guidelines, Section
2F1.1 cmt. 8)).

        There was also ample evidence that an actual loss occurred. Mark Balling, formerly senior
vice president of Lend Lease, a significant construction company in Western New York that was
interested in the Buffalo Billion projects, testified that during the relevant time period, Lend
Lease’s typical fee for construction management at risk was 2% to 2.5% for projects under $100
million in size, and less for larger projects. (June Trial Tr. 1512.) Steven Bills, vice president of
LeChase Construction Services, another construction company in Western New York interested
in the Buffalo Billion projects, similarly testified that LeChase’s typical construction management
fee ranged from 2% for projects in excess of $200 million to 4-5% for projects in the range of $1
million to $5 million. (June Trial Tr. 1613.) It is not a coincidence that LPCiminelli charged a
3.5% fee on a $750 million project and COR charged an 8% fee on its $15 million and $90 million
projects.

        Because a loss occurred, an enhancement applies under Section 2B1.1(b). There is,
however, no reasonable way to determine the exact loss because the defendants’ scheme worked:
they forestalled a real competition, making it not reasonably possible to determine the lowest price
         Case 1:16-cr-00776-VEC Document 912 Filed 11/19/18 Page 7 of 9
Honorable Valerie E. Caproni
November 19, 2018
Page 7 of 9

Fort Schuyler would have obtained absent the fraudulent scheme. Accordingly, gain may be used
as an alternative measure of loss, and it is clear in this case that gain provides a reasonable and apt
estimate of the loss for the purposes of imposing an appropriate enhancement under the Guidelines.
U.S.S.G. § 2B1.1 cmt. 3(B). First, the scope and impact of this fraud was enormous: it went to the
control over and fair use of hundreds of millions of taxpayer dollars, and adversely impacted not
only Fort Schuyler’s disposition of that money but also the public’s faith in the fair and just
administration of vast sums of taxpayer dollars and public investment in economic development.
See id. § 2B1.1 cmt. 3(C)(vi) (“The estimate of loss shall be based on available information, taking
into account . . . [m]ore general factors, such as the scope and duration of the offense and revenues
generated by similar operations.”). Second, where the defendants have defrauded the victim of its
right to control its assets, the extent of the assets fraudulently taken control of provides a reasonable
estimate of the victim’s loss. See United States v. Williams, 736 F. App’x 267, 273 (2d Cir. 2018)
(“[The defendant’s] use of fraudulent means to deprive . . . victims of ‘potentially valuable
economic information’ that might otherwise have led them not to pay off those debts, Binday, 804
F.3d at 570 (internal quotation marks omitted), rendered each payment part of the harm he inflicted
by depriving the victims of the right to control their finances, and therefore a reasonable estimate
of the victims’ loss.”).

III.    DISCUSSION

        As the Court is aware, the Sentencing Guidelines provide strong guidance to sentencing
courts following United States v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397
F.3d 103 (2d Cir. 2005). Because the Guidelines are “the product of careful study based on
extensive empirical evidence derived from the review of thousands of individual sentencing
decisions,” Gall v. United States, 128 S. Ct. 586, 594 (2007), district courts must treat the
Guidelines as the “starting point and the initial benchmark” in sentencing proceedings. Id. at
596. After that calculation, however, the Court must consider the seven factors outlined in Title
18, United States Code, Section 3553(a), which include the nature and circumstances of the
offense, the individual characteristics of the defendant, and the need to adequately deter criminal
conduct, protect the public from further crimes of the defendant, and promote respect for the
law. Id. at 50 & n.6.

        The Government submits, consistent with the Probation Office’s recommendation, that a
substantial prison sentence, though one below the applicable Guidelines range, would be sufficient
but not greater than necessary to comply with the purposes of sentencing in this case.

        A.      The Nature, Circumstances, and Seriousness of the Offense

        The conduct at issue here was far-reaching and affected multiple institutions relied on by
the citizens of New York. Indeed, in just a few years’ time, Gerardi bribed one of the most
powerful people in State government, causing that person to pressure ESD, the Division of Budget,
the Office of General Services, and the Executive Chamber to take actions to benefit Gerardi,
Aiello, and their company, Aiello, and participated in a bid-rigging scheme that tainted New York
State’s most prominent economic development initiative.
         Case 1:16-cr-00776-VEC Document 912 Filed 11/19/18 Page 8 of 9
Honorable Valerie E. Caproni
November 19, 2018
Page 8 of 9

        Gerardi’s bribing of Percoco corrupted the highest reaches of the executive branch of New
York State, and ensured that an individual entrusted with vast power over State operations worked
not in the interests of the citizens of New York, but in the interests of Gerardi and his real estate
development company. As noted by the Court at prior sentencings, Gerardi’s conduct has
significantly undermined public trust in the State government.

        The Buffalo Billion fraud scheme was similarly serious. Although the board members and
employees of Fort Schuyler were cynically deceived by the defendants in an effort to take control
over enormous amounts of taxpayer dollars, the victims in this case are broader still. Gerardi and
his co-defendants deprived honest competitors of the efforts and expense that those competitors
spent on what was in truth a hopeless attempt to obtain State business, and, perhaps more
importantly, took from those competitors a fair chance to compete for a share of the work and
earnings funded by the citizens of New York. Gerardi and his co-defendants also took from the
citizens of New York their right and expectation to see that their money would be used to develop
and benefit their State, and not as a tool to benefit businessmen and lobbyists with unethical access
and influence in State government.

        Gerardi’s criminal conduct went beyond even his bribery and fraud. When provided an
opportunity to speak to the Government, and to cooperate with the Government’s investigation,
Gerardi neither declined nor provided honest statements to the Government. Instead, Gerardi lied
repeatedly and specifically to the Government in attempt to forestall the Government’s
investigation. This conduct alone requires just punishment.

       The defendant’s conduct, and its impact on direct and indirect victims mandates a
substantial term of imprisonment.

       B.      The Need to Deter Criminal Conduct

        In this case, not only corrupt Government officials but also the wealthy business interests
who choose to exercise influence over those officials in an unlawful manner have been brought to
justice. This case represents an important opportunity to deter crimes committed by those in the
private sector who believe that they can commit crimes of fraud and corruption with impunity.
When sentencing Percoco, the Court stated, “I hope that this sentence will be heard in Albany.”
(Percoco Sentencing Tr. 75, Sept. 20, 2018.) When sentencing Kelly, the Court stated, “I hope the
sentence will be heard in government affairs offices everywhere.” (Kelly Sentencing Tr. 65, Oct.
16, 2018.) And when sentencing Gerardi, the Court will send a message to be heard in boardrooms
and executive suites everywhere.

       C.      The Need to Avoid Unwarranted Sentence Disparities Among Defendants

       Gerardi was convicted with three other individuals for their roles in defrauding Fort
Schuyler. Although Gerardi was acquitted of the charges relating to his bribery conduct, Percoco
and Aiello were convicted (and Kelly subsequently pleaded guilty). The Court has previously
sentenced Percoco and Kelly. The Government views Gerardi as less culpable than Percoco, who
was sentenced principally to a term of imprisonment of 72 months. In particular, and among other
         Case 1:16-cr-00776-VEC Document 912 Filed 11/19/18 Page 9 of 9
Honorable Valerie E. Caproni
November 19, 2018
Page 9 of 9

things, Percoco was a senior member of the executive branch of New York State who betrayed the
public’s trust, and, like Gerardi, Percoco engaged in multiple criminal schemes.

        The Government views Gerardi as more culpable than Kelly, who received a prison term
of 14 months. Unlike Kelly, Gerardi engaged in two separate, extensive criminal conspiracies.
Additionally, unlike Kelly, Gerardi lied to the Government. Accordingly, the Government submits
that a substantially higher sentence is warranted for Gerardi.

         Gerardi’s codefendants in the bid-rigging scheme have yet to be sentenced. The
Government views Gerardi as less culpable than Kaloyeros and similarly culpable to Aiello.
Although Kaloyeros did not engage in two separate criminal schemes as did Gerardi, Kaloyeros
was a State employee granted enormous discretion and trust by the Governor of New York. The
evidence at trial also shows that Kaloyeros was more proactive than his co-defendants in
perpetrating the fraud, as he was the individual drafting the RFPs and working to insert
qualifications that would steer the awards to his co-conspirators, although Gerardi did actively
assist in editing the Syracuse RFP.

        Aiello and Gerardi engaged in both criminal schemes together. And although the evidence
demonstrates that Aiello had a greater role with respect to the Percoco bribery scheme, in which
he directed multiple actions by Percoco, including actions that benefited Aiello’s family
specifically, Gerardi took on a greater role directing the RFP fraud, including editing the RFP by
hand. Similarly, Ciminelli participated in the Buffalo Billion fraud to benefit his company (to a
greater extent even than COR) and engaged in obstructive conduct to hide his guilt. Accordingly,
Aiello, Gerardi, and Ciminelli should be viewed as similarly culpable.

IV.    CONCLUSION

       For the foregoing reasons, the Government respectfully submits that the defendant should
be sentenced to a below-Guidelines-range but substantial term of imprisonment.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney


                                              By:       /s/
                                                    Matthew Podolsky
                                                    David Zhou
                                                    Robert Boone
                                                    Janis Echenberg
                                                    Assistant United States Attorneys
                                                    (212) 637-1947/2438/2208/2597

cc:    Counsel for Joseph Gerardi (by ECF)
